jfourti) Court of ^pEalsi
                                   ^an santonto, tiexas;

                                         October 2,2013

                                       No. 04-13-00600-CR

                                      Marcel Edgar REYES,
                                            Appellant

                                                V.



                                      The STATE of Texas,
                                             Appellee

                    From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR5449W
                             Honorable Ray Olivarri, Judge Presiding

                                             ORDER


      In accordance with this court's opinion ofthis date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.


      It is so ORDERED on October 2, 2013.



                                                                     \Shnp —,
                                                 C^heri^ Stone, ChiefJustice
       IN WITNESS WHEREOF, I have hereunto set my hancj and affixed the seal of the said
court on^siSn^jday of October, 2013.
         OF


                                                                 Clerk




       ""iiimmw''